Appellant argues that the district court erred in dismissing his
                petition as procedurally barred without allowing appellant the opportunity
                to oppose the State's motion to dismiss or conducting an evidentiary
                hearing to allow appellant to demonstrate good cause to excuse the
                procedural time bar. Appellant fails to demonstrate he is entitled to relief.
                            Appellant has the burden of pleading facts to demonstrate
                good cause in his petition. See State v. Haberstroh, 119 Nev. 173, 181, 69
                P.3d 676, 681 (2003). Appellant stated in his petition that he filed it more
                than one year after entry of the judgment of conviction because the federal
                court had told him to return to state court to exhaust his claims.
                Exhaustion of state remedies in order to seek federal court review is
                insufficient to demonstrate cause to excuse the delay.    See Colley v. State,
                105 Nev. 235, 236, 773 P.2d 1229, 1230 (1989). As appellant failed to
                plead facts demonstrating good cause in his petition, the district court did
                not err in dismissing the petition without allowing appellant additional
                opportunities to overcome the procedural bar. 2 Therefore, the district
                court did not err in dismissing the petition as procedurally barred without
                conducting an evidentiary hearing.
                            Appellant also asserts that the State did not serve him with a
                copy of its motion to dismiss the petition. However, the State's motion
                contained a certificate of service, certifying that the State served appellant
                via the U.S. mail at the address listed on appellant's petition on July 7,
                2011. Accordingly, appellant fails to demonstrate that the State failed to
                properly serve the motion. See NRCP 5(b)(4) ("Proof of service may be

                      2The district court granted appellant an extension of time to oppose
                the State's motion to dismiss, yet appellant did not file an opposition.



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A


                I NMAZT-MONINIMMENIMIMMEIMMEIMIKK'WEEMININIMEN
                     made by certificate of an attorney or of the attorney's employee."); see also
                     NRS 34.780(1) (stating that the Nevada Rules of Civil Procedure apply to
                     proceedings for post-conviction petitions for a writ of habeas corpus to the
                     extent they are not inconsistent with NRS Chapter 34). 3
                                 Next, appellant argues that failure to consider the merits of
                     his claims would result in a fundamental miscarriage of justice. Appellant
                     did not raise this claim before the district court, and therefore, we decline
                     to consider this claim in the first instance. See Davis v. State, 107 Nev.
                     600, 606, 817 P.2d 1169, 1173 (1991), overruled on other grounds by
                     Means v. State, 120 Nev. 1001, 1012-13, 103 P.2d 25, 33 (2004). We
                     therefore conclude that the district court did not err in dismissing
                     appellant's petition as procedurally barred. Accordingly, we
                                 ORDER the judgment of the district court AFFIRMED.




                                                                   tA—ok
                                                         Douglas



                                                         Saitta



                            3 It appears that appellant received the State's motion to dismiss, as
                     appellant filed a motion seeking an enlargement of time to oppose the
                     State's motion to dismiss.


     SUPREME COURT
             OF
          NEVADA
                                                           3
     (0) 1947A

Mt                                                                                               LIM111-1.Z.S1[.
                cc:   Hon. Valorie J. Vega, District Judge
                      Leavitt Law Firm
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A